Exhibit 10.2

UNCONDITIONAL GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT is executed as of February 20, 2015, by EACH OF THE
SUBSIDIARIES OF ARMADA HOFFLER, L.P., a Virginia limited partnership
(“Borrower”), LISTED ON SCHEDULE 1 ATTACHED HERETO or which become a party
hereto pursuant to Section 20 below (each a “Guarantor” and collectively,
“Guarantors”), for the benefit of the Credit Parties defined below.

R E C I T A L S:

1. Borrower may, from time to time, be indebted to the Credit Parties pursuant
to that certain Credit Agreement dated of even date herewith (herein referred
to, together with all amendments, modifications, restatements, or supplements
thereof, as the “Credit Agreement”), by and among Borrower, Armada Hoffler
Properties, Inc., a Maryland corporation, Bank of America, N.A., a national
banking association (“Administrative Agent”), as Administrative Agent, and the
Lenders defined therein (Administrative Agent, the Lenders, and any Person who
was a Lender or an Affiliate of a Lender at the time such Lender or Affiliate
and Borrower entered into a Swap Contract that relates solely to the
Obligations, together with their respective successors and assigns are herein
called the “Credit Parties”).

2. Capitalized terms used herein shall, unless otherwise indicated, have the
respective meanings set forth in the Credit Agreement.

3. The Credit Parties are not willing to make loans under the Credit Agreement
or otherwise extend credit to Borrower unless Guarantors unconditionally
guarantee payment of all present and future indebtedness and obligations of
Borrower to the Credit Parties under the Credit Agreement and the Loan
Documents.

4. Each Guarantor will, directly or indirectly, benefit from the Credit Parties’
extension of credit to Borrower.

NOW, THEREFORE, as an inducement to the Credit Parties to enter into the Credit
Agreement and to make loans to Borrower thereunder, and to extend such credit to
Borrower as the Credit Parties may from time to time agree to extend, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, Guarantors hereby jointly and severally guarantee
payment of the Guaranteed Obligations (hereinafter defined) as more specifically
described below in Section 1 and hereby agree as follows:

1. Guaranty. Each Guarantor hereby absolutely and unconditionally guarantees,
jointly and severally, as a guarantee of payment and not merely as a guarantee
of collection, prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of (a) any and all
existing and future indebtedness and liabilities of every kind, nature and
character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary, of Borrower to the Credit Parties
arising under the Credit Agreement and all instruments, agreements and other
documents of every kind and nature now or hereafter executed in connection with
the Credit Agreement (including all renewals, extensions and modifications
thereof and all costs, attorneys’ fees and expenses incurred by the Credit
Parties in connection with the collection or enforcement thereof) and (b) any
and all debts, liabilities, obligations, covenants and duties of Borrower
arising under any Swap Contract that relates solely to the Obligations entered
into with a Lender or any of its Affiliates at a time that such Lender is a
party to the Credit Agreement (whether or not such Lender or Affiliate thereof
ceases to be a party to the Credit Agreement) (collectively, the “Guaranteed
Obligations”). Administrative Agent’s books and records showing the amount of
the Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Guarantor and conclusive for the
purpose of establishing

 

Unconditional Guaranty Agreement



--------------------------------------------------------------------------------

the amount of the Guaranteed Obligations. This Guaranty shall not be affected by
the genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection, or
extent of any collateral therefor, or by any fact or circumstance relating to
the Guaranteed Obligations which might otherwise constitute a defense to the
obligations of any Guarantor under this Guaranty. The obligations of each
Guarantor hereunder shall be limited to an aggregate amount equal to the largest
amount that would not render its obligations hereunder subject to avoidance
under Section 548 of the Bankruptcy Code (Title 11, United States Code) or any
comparable provisions of any applicable state law.

2. No Setoff or Deductions; Taxes. Each Guarantor represents and warrants that
it is formed under the laws of the state of its formation and resident in the
United States of America. All payments by any Guarantor hereunder shall be paid
in full, without setoff or counterclaim or any deduction or withholding
whatsoever, including, without limitation, for any and all present and future
taxes. If any Guarantor must make a payment under this Guaranty, such Guarantor
represents and warrants that it will make the payment from one of its U.S.
resident offices to the Credit Parties so that no withholding tax is imposed on
the payment. If notwithstanding the foregoing, any Guarantor makes a payment
under this Guaranty to which withholding tax applies, or any taxes (other than
taxes on net income (a) imposed by the country or any subdivision of the country
in which any Credit Parties’ principal office or actual lending office is
located and (b) measured by the United States taxable income the Credit Parties
would have received if all payments under or in respect of this Guaranty were
exempt from taxes levied by such Guarantor’s country) are at any time imposed on
any payments under or in respect of this Guaranty including, but not limited to,
payments made pursuant to this Section 2, such Guarantor shall pay all such
taxes to the relevant authority in accordance with applicable law such that the
Credit Parties receive the sum they would have received had no such deduction or
withholding been made and shall also pay to the Credit Parties, on demand, all
additional amounts which the Credit Parties specify as necessary to preserve the
after-tax yield the Credit Parties would have received if such taxes had not
been imposed. Guarantors shall promptly provide Administrative Agent with an
original receipt or certified copy issued by the relevant authority evidencing
the payment of any such amount required to be deducted or withheld.

3. No Termination. This Guaranty is a continuing and irrevocable guaranty of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until all Guaranteed Obligations and any other amounts payable under
this Guaranty are indefeasibly paid and performed in full and any commitments of
the Credit Parties or facilities provided by the Credit Parties with respect to
the Guaranteed Obligations are terminated. All payments under this Guaranty
shall be made at Administrative Agent’s Office in U.S. Dollars.

4. Waiver of Notices. Each Guarantor waives notice of the acceptance of this
Guaranty and of the extension or continuation of the Guaranteed Obligations or
any part thereof. Each Guarantor further waives presentment, protest, notice,
dishonor or default, demand for payment and any other notices to which any
Guarantor might otherwise be entitled.

5. Subrogation. No Guarantor shall exercise any right of subrogation,
contribution or similar rights with respect to any payments it makes under this
Guaranty until all of the Guaranteed Obligations and any amounts payable under
this Guaranty are indefeasibly paid and performed in full and any commitments of
the Credit Parties or facilities provided by the Credit Parties with respect to
the Guaranteed Obligations are terminated. If any amounts are paid to any
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Credit Parties and shall forthwith be paid
to the Credit Parties to reduce the amount of the Guaranteed Obligations,
whether matured or unmatured.

 

Unconditional Guaranty Agreement

Page 2



--------------------------------------------------------------------------------

6. Waiver of Suretyship Defenses. Each Guarantor agrees that Administrative
Agent on behalf of the Lenders may, at any time and from time to time, and
without notice to Guarantors, make any agreement with Borrower or with any other
person or entity liable on any of the Guaranteed Obligations or providing
collateral as security for the Guaranteed Obligations, for the extension,
renewal, payment, compromise, discharge or release of the Guaranteed Obligations
or any collateral (in whole or in part), or for any modification or amendment of
the terms thereof or of any instrument or agreement evidencing the Guaranteed
Obligations or the provision of collateral, all without in any way impairing,
releasing, discharging or otherwise affecting the obligations of any Guarantor
under this Guaranty. Each Guarantor waives any defense arising by reason of any
disability or other defense of Borrower or any other guarantor, or the cessation
from any cause whatsoever of the liability of Borrower, or any claim that any
Guarantor’s obligations exceed or are more burdensome than those of Borrower and
waives the benefit of any statute of limitations affecting the liability of any
Guarantor hereunder. Each Guarantor waives any right to enforce any remedy which
such Guarantor now has or may hereafter have against Borrower and waives any
benefit of and any right to participate in any security now or hereafter held by
the Administrative Agent for the benefit of the Credit Parties. Further, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.

7. Exhaustion of Other Remedies Not Required. The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations. Each Guarantor waives diligence by
the Credit Parties and action on delinquency in respect of the Guaranteed
Obligations or any part thereof, including, without limitation any provisions of
law requiring the Credit Parties to exhaust any right or remedy or to take any
action against Borrower, any other guarantor or any other person, entity or
property before enforcing this Guaranty against any Guarantor.

8. Reinstatement. Notwithstanding anything in this Guaranty to the contrary,
this Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any portion of the Guaranteed Obligations is
revoked, terminated, rescinded or reduced or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of Borrower or any
other person or entity or otherwise, as if such payment had not been made and
whether or not Administrative Agent is in possession of or has released this
Guaranty and regardless of any prior revocation, rescission, termination or
reduction.

9. Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of Borrower owing to such Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
Borrower to such Guarantor as subrogee of the Credit Parties or resulting from
such Guarantor’s performance under this Guaranty, to the indefeasible payment in
full of all Guaranteed Obligations. If Administrative Agent so requests, any
such obligation or indebtedness of Borrower to any Guarantor shall be enforced
and performance received by such Guarantor as trustee for the Credit Parties and
the proceeds thereof shall be paid over to Administrative Agent on account of
the Guaranteed Obligations, but without reducing or affecting in any manner the
liability of any Guarantor under this Guaranty.

10. Information. Each Guarantor agrees to furnish promptly to Administrative
Agent any and all financial or other information regarding such Guarantor or its
property as Administrative Agent may reasonably request in writing.

11. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, upon the insolvency, bankruptcy
or reorganization of Borrower or any other person or entity, or otherwise, all
such amounts shall nonetheless be payable by Guarantors immediately upon demand
by Administrative Agent.

 

Unconditional Guaranty Agreement

Page 3



--------------------------------------------------------------------------------

12. Expenses. Guarantors shall pay on demand all out-of-pocket expenses
(including reasonable attorneys’ fees and expenses and the allocated cost and
disbursements of internal legal counsel) in any way relating to the enforcement
or protection of the Credit Parties’ rights under this Guaranty, including any
incurred in the preservation, protection or enforcement of any rights of the
Credit Parties in any case commenced by or against any Guarantor under the
Bankruptcy Code (Title 11, United States Code) or any similar or successor
statute. The obligations of Guarantors under the preceding sentence shall
survive termination of this Guaranty.

13. Amendments. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by
Administrative Agent and Guarantors.

14. No Waiver; Enforceability. No failure by the Credit Parties to exercise, and
no delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy or
power hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law or in equity. The unenforceability or
invalidity of any provision of this Guaranty shall not affect the enforceability
or validity of any other provision herein.

15. Assignments. This Guaranty shall (a) bind each Guarantor and its successors
and assigns, provided that no Guarantor may assign its rights or obligations
under this Guaranty without the prior written consent of Administrative Agent
(and any attempted assignment without such consent shall be void), and (b) inure
to the benefit of the Credit Parties and their successors and assigns and the
Credit Parties may, without notice to any Guarantor and without affecting any
Guarantor’s obligations hereunder, assign or sell participations in the
Guaranteed Obligations and this Guaranty, in whole or in part. Each Guarantor
agrees that the Credit Parties may disclose to any prospective purchaser and any
purchaser of all or part of the Guaranteed Obligations any and all information
in the Credit Parties’ possession concerning any Guarantor, this Guaranty and
any security for this Guaranty.

16. Condition of Borrower. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from Borrower
such information concerning the financial condition, business and operations of
Borrower as Guarantors require, and that Credit Parties have no duty, and
Guarantors are not relying on the Credit Parties at any time, to disclose to
Guarantors any information relating to the business, operations or financial
condition of Borrower.

17. Setoff. If and to the extent any payment is not made when due hereunder, the
Credit Parties may setoff and charge from time to time any amount so due against
any or all of Guarantors’ accounts or deposits with any Credit Parties.

18. Other Guarantees. Unless otherwise agreed by Administrative Agent and
Guarantors in writing, this Guaranty is not intended to supersede or otherwise
affect any other guaranty now or hereafter given by Guarantors for the benefit
of the Credit Parties or any term or provision thereof.

19. Representations and Warranties. Each Guarantor represents and warrants that
(a) it is duly organized and in good standing under the laws of the jurisdiction
of its organization and has full capacity and right to make and perform this
Guaranty, and all necessary authority has been obtained; (b) this Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except as limited by Debtor Relief Laws; (c) the making and
performance of this Guaranty does not and will not violate the provisions of any
applicable law, regulation or order, and does not and will

 

Unconditional Guaranty Agreement

Page 4



--------------------------------------------------------------------------------

not result in the breach of, or constitute a default or require any consent
(that has not been obtained) under, any material agreement, instrument, or
document to which it is a party or by which it or any of its property may be
bound or affected; (d) all consents, approvals, licenses and authorizations of,
and filings and registrations with, any governmental authority required under
applicable law and regulations for the making and performance of this Guaranty
have been obtained or made and are in full force and effect; (e) by virtue of
its relationship with Borrower, the execution, delivery and performance of this
Guaranty is for the direct benefit of such Guarantor and it has received
adequate consideration for this Guaranty; and (f) the financial information,
that has been delivered to Administrative Agent by or on behalf of such
Guarantor, is complete and correct in all material respects and accurately
presents the financial condition and the operational results of such Guarantor
and since the date of the most recent financial statements delivered to
Administrative Agent, there has been no material adverse change in the financial
condition or operational results of such Guarantor. By execution hereof, each
Guarantor covenants and agrees that certain representations, warranties, terms,
covenants, and conditions set forth in the Loan Documents are applicable to such
Guarantor and shall be imposed upon such Guarantor, and such Guarantor reaffirms
that each such representation and warranty is true and correct and covenants and
agrees to promptly and properly perform, observe, and comply with each such
term, covenant, or condition. Moreover, each Guarantor acknowledges and agrees
that this Guaranty is subject to the offset provisions of the Loan Documents in
favor of the Credit Parties. In the event the Credit Agreement or any other Loan
Document shall cease to remain in effect for any reason whatsoever during any
period when any part of the Guaranteed Obligations remains unpaid, the terms,
covenants, and agreements of the Credit Agreement or such other Loan Document
incorporated herein by reference shall nevertheless continue in full force and
effect as obligations of such Guarantor under this Guaranty.

20. Additional Guarantors. The initial Guarantors hereunder shall be each of the
Subsidiaries of Borrower that are signatories hereto and that are listed on
Schedule 1 attached hereto. From time to time subsequent to the time hereof,
additional Subsidiaries of Borrower may become parties hereto as additional
Guarantors (each an “Additional Guarantor”) by executing a counterpart of this
Guaranty Agreement in the form of Exhibit A attached hereto. Upon delivery of
any such counterpart to Administrative Agent, notice of which is hereby waived
by Guarantors, each such Additional Guarantor shall be a Guarantor and shall be
a party hereto as if such Additional Guarantor were an original signatory
hereof. Each Guarantor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any other
Guarantor hereunder, or by any election by Administrative Agent not to cause any
Subsidiary of Borrower to become an Additional Guarantor hereunder. This
Guaranty Agreement shall be fully effective as to any Guarantor that is or
becomes a party hereto regardless of whether any such person becomes or fails to
become or ceases to be a Guarantor hereunder.

21. Release of Guarantors. Pursuant to Section 11.10 of the Credit Agreement,
any Guarantor may be released from its obligations under this Guaranty Agreement
by Administrative Agent’s execution of a Release of Guaranty in the form of
Exhibit B attached hereto. Each Guarantor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the release of any
other Guarantor hereunder.

22. GOVERNING LAW; JURISDICTION; ETC.

(a) GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE

 

Unconditional Guaranty Agreement

Page 5



--------------------------------------------------------------------------------

JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ADMINISTRATIVE AGENT, ANY LENDER, SWINGLINE LENDER OR L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

23. COUNTERPARTS. This Guaranty may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Guaranty and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.

[Signature Pages Follow]

 

Unconditional Guaranty Agreement

Page 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Agreement to be duly executed
and delivered as of the date first written above.

 

GUARANTORS: ARMADA HOFFLER MANAGER, LLC, a Virginia limited liability company
By: LOGO [g877745ex10_2pg08a.jpg] Name: Louis S. Haddad Title: Manager NEW
ARMADA HOFFLER PROPERTIES I, LLC, a Virginia limited liability company By:
ARMADA HOFFLER, L.P.,

a Virginia limited partnership,

its sole member

By:

ARMADA HOFFLER PROPERTIES, INC., a Maryland corporation, its general partner By:
LOGO [g877745ex10_2pg08b.jpg] Name: Louis S. Haddad Title: President and CEO NEW
ARMADA HOFFLER PROPERTIES II, LLC, a Virginia limited liability company By:

ARMADA HOFFLER, L.P.,

a Virginia limited partnership,

its sole member

By: ARMADA HOFFLER PROPERTIES, INC., a Maryland corporation, its general partner
By: LOGO [g877745ex10_2pg08c.jpg] Name: Louis S. Haddad Title: President and CEO
TOWER MANAGER, LLC, a Virginia limited liability company By: LOGO
[g877745ex10_2pg08d.jpg] Name: Louis S. Haddad Title: Manager

 

Signature Page to Unconditional Guaranty Agreement



--------------------------------------------------------------------------------

AHP HOLDING, INC., a Virginia corporation By: LOGO [g877745ex10_2pg09a.jpg]
Name: Louis S. Haddad Title: President ARMADA HOFFLER TOWER 4, L.L.C., a
Virginia limited liability company By: TOWER MANAGER, LLC, a Virginia limited
liability company its manager By: LOGO [g877745ex10_2pg09b.jpg] Name: Louis S.
Haddad Title: Manager AH RICHMOND TOWER I, LLC, a Virginia limited liability
company By: ARMADA HOFFLER MANAGER, LLC,

a Virginia limited liability company

its manager

By: LOGO [g877745ex10_2pg09c.jpg] Name: Louis S. Haddad Title: Manager AH
COLUMBUS II, L.L.C., a Virginia limited liability company By: ARMADA HOFFLER
MANAGER, LLC,

a Virginia limited liability company

its manager

By: LOGO [g877745ex10_2pg09d.jpg] Name: Louis S. Haddad Title: Manager

 

Signature Page to Unconditional Guaranty Agreement



--------------------------------------------------------------------------------

COLUMBUS TOWER, L.L.C., a Virginia limited liability company By: ARMADA HOFFLER
MANAGER, LLC,

a Virginia limited liability company,

its manager

By: LOGO [g877745ex10_2pg010a.jpg] Name: Louis S. Haddad Title: Manager GATEWAY
CENTRE, L.L.C., a Virginia limited liability company By:

ARMADA HOFFLER MANAGER, LLC,

a Virginia limited liability company,

its manager

By:

LOGO [g877745ex10_2pg010b.jpg]

Name: Louis S. Haddad Title: Manager NORTH POINTE DEVELOPMENT ASSOCIATES, L.P.,
a Virginia limited partnership By: NORTH POINTE DEVELOPMENT ASSOCIATES, L.L.C.,

a Virginia limited liability company,

its general partner

By: ARMADA HOFFLER MANAGER, LLC,

a Virginia limited liability company,

its manager

By: LOGO [g877745ex10_2pg010c.jpg] Name: Louis S. Haddad Title: Manager NORTH
POINTE DEVELOPMENT ASSOCIATES, L.L.C., a Virginia limited liability company By:

ARMADA HOFFLER MANAGER, LLC,

a Virginia limited liability company,

its manager

By: LOGO [g877745ex10_2pg010d.jpg] Name: Louis S. Haddad Title: Manager

 

Signature Page to Unconditional Guaranty Agreement



--------------------------------------------------------------------------------

BERMUDA SHOPPING CENTER, L.L.C., a Virginia limited liability company By:
BERMUDA MARKETPLACE, INC.,

a Virginia corporation,

its manager

By: LOGO [g877745ex10_2pg011a.jpg] Name: Louis S. Haddad Title: President
BERMUDA MARKETPLACE, INC., a Virginia corporation By: LOGO
[g877745ex10_2pg011b.jpg] Name: Louis S. Haddad Title: President BROAD CREEK PH.
I, L.L.C., a Virginia limited liability company By: ARMADA HOFFLER MANAGER, LLC,

a Virginia limited liability company,

its manager

By: LOGO [g877745ex10_2pg011c.jpg] Name: Louis S. Haddad Title: Manager BROAD
CREEK PH. II, L.L.C., a Virginia limited liability company By: ARMADA HOFFLER
MANAGER, LLC,

a Virginia limited liability company,

its manager

By: LOGO [g877745ex10_2pg011d.jpg] Name: Louis S. Haddad Title: Manager

 

Signature Page to Unconditional Guaranty Agreement



--------------------------------------------------------------------------------

BROAD CREEK PH. III, L.L.C., a Virginia limited liability company By: ARMADA
HOFFLER MANAGER, LLC,

a Virginia limited liability company,

its manager

By: LOGO [g877745ex10_2pg12a.jpg] Name: Louis S. Haddad Title: Manager HOFFLER
AND ASSOCIATES EAT, LLC, a Virginia limited liability company By:

ARMADA HOFFLER MANAGER, LLC,

a Virginia limited liability company,

its manager

By: LOGO [g877745ex10_2pg12b.jpg] Name: Louis S. Haddad Title: Manager TOWN
CENTER ASSOCIATES 7, L.L.C., a Virginia limited liability company By: ARMADA
HOFFLER MANAGER, LLC,

a Virginia limited liability company,

its manager

By: LOGO [g877745ex10_2pg12c.jpg] Name: Louis S. Haddad Title: Manager FERRELL
PARKWAY ASSOCIATES, L.L.C., a Virginia limited liability company By: ARMADA
HOFFLER MANAGER, LLC,

a Virginia limited liability company,

its manager

By: LOGO [g877745ex10_2pg12d.jpg] Name: Louis S. Haddad Title: Manager

 

Signature Page to Unconditional Guaranty Agreement



--------------------------------------------------------------------------------

COURTHOUSE MARKETPLACE OUTPARCELS, L.L.C.,

a Virginia limited liability company

By:

ARMADA HOFFLER MANAGER, LLC,

a Virginia limited liability company,

its manager

By: LOGO [g877745ex10_2pg013a.jpg]    

 

Name: Louis S. Haddad Title: Manager

ARMADA/HOFFLER CHARLESTON ASSOCIATES, L.P.,

a Virginia limited partnership

By:

GATEWAY CENTRE, L.L.C.,

a Virginia limited liability company,

its general partner

By:

ARMADA HOFFLER MANAGER, LLC,

a Virginia limited liability company,

its manager

By: LOGO [g877745ex10_2pg013b.jpg]      

 

Name: Louis S. Haddad Title: Manager

HT TYRE NECK, LLC,

a Virginia limited liability company

By:

ARMADA HOFFLER MANAGER, LLC,

a Virginia limited liability company,

its manager

By: LOGO [g877745ex10_2pg013c.jpg]    

 

Name: Louis S. Haddad Title: Manager

TOWN CENTER ASSOCIATES 12, L.L.C.,

a Virginia limited liability company

By:

ARMADA HOFFLER MANAGER, LLC,

a Virginia limited liability company,

its manager

By:

LOGO [g877745ex10_2pg013d.jpg]

   

 

Name: Louis S. Haddad Title: Manager

 

Signature Page to Unconditional Guaranty Agreement



--------------------------------------------------------------------------------

NORTH POINTE OUTPARCELS, L.L.C.,

a Virginia limited liability company

By:

ARMADA HOFFLER MANAGER, LLC,

a Virginia limited liability company,

its manager

By: LOGO [g877745ex10_2pg014a.jpg]    

 

Name: Louis S. Haddad Title: Manager

DIMMOCK SQUARE MARKETPLACE, LLC,

a Virginia limited liability company

By:

ARMADA HOFFLER MANAGER, LLC,

a Virginia limited liability company,

its manager

By: LOGO [g877745ex10_2pg014b.jpg]    

 

Name: Louis S. Haddad Title: Manager

TCA BLOCK 6, LLC,

a Virginia limited liability company

By:

ARMADA HOFFLER MANAGER, LLC,

a Virginia limited liability company,

its manager

By: LOGO [g877745ex10_2pg014c.jpg]    

 

Name: Louis S. Haddad Title: Manager

FBJ INVESTORS, INC.,

a Virginia corporation

By: LOGO [g877745ex10_2pg014d.jpg]  

 

Name: A. Russell Kirk Title: President

 

Signature Page to Unconditional Guaranty Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

INITIAL GUARANTORS

AHP Holding, Inc.

Armada Hoffler Tower 4, L.L.C.

AH Richmond Tower I, LLC

New Armada Hoffler Properties I, LLC

New Armada Hoffler Properties II, LLC

Armada Hoffler Manager, LLC

Tower Manager, LLC

AH Columbus II, L.L.C.

Columbus Tower, L.L.C.

GATEWAY CENTRE, L.L.C.

North Pointe Development Associates, L.P.

North Pointe Development Associates, L.L.C.

Bermuda Shopping Center, L.L.C.

Bermuda Marketplace, Inc.

Broad Creek PH. I, L.L.C.

Broad Creek PH. II, L.L.C.

Broad Creek Ph. III, L.L.C.

Hoffler and Associates EAT, LLC

Town Center Associates 7, L.L.C.

Ferrell Parkway Associates, L.L.C.

Courthouse Marketplace Outparcels, L.L.C.

Armada/Hoffler Charleston Associates, L.P.

HT Tyre Neck, LLC

Town Center Associates 12, L.L.C.

North Pointe Outparcels, L.L.C.

Dimmock Square Marketplace, LLC

TCA Block 6, LLC

FBJ Investors, Inc.

 

Unconditional Guaranty Agreement

Schedule 1



--------------------------------------------------------------------------------

EXHIBIT A

COUNTERPART TO SUBSIDIARY GUARANTY

In witness whereof, the undersigned Additional Guarantor has caused this
Guaranty Agreement to be executed and delivered by its officer thereunto duly
authorized as of                  , 201    .

 

 

[NAME OF ADDITIONAL GUARANTOR] By:

 

Name:

 

Title:

 

 

Unconditional Guaranty Agreement

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF RELEASE OF GUARANTOR

In witness whereof, the undersigned Administrative Agent, for itself and on
behalf of each of the Credit Parties (defined below), hereby releases and
discharges                      from any and all obligations and liabilities of
                     to the Credit Parties under that certain Unconditional
Guaranty Agreement dated as of February 20, 2015, executed by the Subsidiaries
of Armada Hoffler, LP, a Virginia limited partnership, described therein in
favor of the Credit Parties defined therein.

BANK OF AMERICA, NA, as Administrative Agent

 

By:

 

Name:

 

Title:

 

 

Unconditional Guaranty Agreement

Exhibit B